                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


BRADLEY A HALL,

       Plaintiff,

              V.                                 Case No. 3:19-cv-00130-slc

ANDREW SAUL,
Commissioner of Social Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the power of this Court to enter a judgment affin;ning, modifying or

reversing the Commissioner's decision with remand in Social Security actions under

sentence four of section 205(g) of the Social Security Act, 42 U.S.C.   §   405(g), and in light

of the parties' joint motion to remand this action, this Court now, upon substantive

review, hereby enters a judgment under sentence four of 42 U.S.C.           §   405(g) reversing

the Commissioner's decision with a remand of the cause to the Commissioner according

to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan v.

Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process as appropriate, offer Plaintiff a new hearing,

and issue a new decision. If warranted, the ALJ will obtain supplemental vocational

expert testimony.
                        A
SO ORDERED this 1.1,,       day of   AU G-Uu r   2019.



     SA~
Honorable Stephen L. Crocker
United States Magistrate Judge
